Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148112                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148112
                                                                     COA: 314746
                                                                     Grand Traverse CC:
                                                                     2012-011404-FC
  BENJAMIN ROBERT FASEL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 3, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           h0224
                                                                                Clerk